Citation Nr: 1214155	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  11-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1947 through April 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009, by the above Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claims for service connection for bilateral hearing loss and for tinnitus, to include as secondary to the service-connected residuals of a head injury.  

In March 2012, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service, and he has posited essentially two separate theories of entitlement.  First, he has contended that his hearing loss and tinnitus are related to his service-connected head injury that he sustained in service in 1954.  He has alternatively contended that his bilateral hearing loss and tinnitus are related to noise exposure he experienced as a combat medic in Korea during his first six years of service.  While he initially reported in 2005 that his hearing loss and tinnitus had a more recent onset - in the past seven to eight years, the Veteran recently clarified, at the hearing in March 2012, that he started experiencing hearing loss and ringing in his ears approximately six to nine months after his head injury in service in 1954.  

The Veteran's service treatment records (STRs), except for his separation examination dated in April 1958, are not of record.  The record reflects that the RO requested the Veteran's STRs and was advised by the National Personnel Record Center (NPRC) that such records are not available.  In such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran's service separation examination, dated in April 1958, revealed a normal clinical evaluation of the ears and hearing acuity was 15/15, bilaterally, on whispered voice testing.  However, the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in- service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

With regard to current disabilities, the record reveals that VA audiological testing conducted in June 2009 confirmed that the Veteran does have bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  He is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, there is sufficient evidence of current disabilities of hearing loss and tinnitus. 

On a VA examination in June 2009, the examiner noted that in 2005, the Veteran reported the onset of hearing loss was seven to eight years ago, and that the onset of tinnitus was 10 years ago, both of which were significantly past military service.  The examiner opined that it was therefore not likely that either the Veteran's current hearing loss or tinnitus were related to his traumatic brain injury in 1954/1955.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the June 2009 VA examination report, the Board concludes that such examination/opinion is inadequate for rating purposes, and another is warranted.  The Board acknowledges that the VA examiner in 2009 specifically addressed whether the Veteran's hearing loss and tinnitus were related to the head injury in service, but did not specifically address whether his hearing loss and/or tinnitus were aggravated or worsened by his service-connected head injury.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, a more definitive medical opinion on the question of whether the Veteran's bilateral hearing loss and/or tinnitus have been aggravated by his service-connected head injury residuals is needed.  

With regard to noise exposure, the Veteran reported that for the first six years of service, he was a medic in the medical corps, and performed his medic duties in combat in Korea.  His DD Form 214 from his first period of service shows that he served from April 1947 through March 1952, and was assigned to Medical Co. 15th Inf. Regt.  He was awarded the Korean Service Medal with 4 Bronze Service Stars as well as the Combat Medical Badge.  

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran is competent to report that he was exposed to excessive noise in service, and that he has had hearing loss and ringing in his ears since then.  The Board, noting his service, accepts his account.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As a lay person, the Veteran cannot provide a medical link between his reported in-service noise exposure and the later onset of hearing loss or tinnitus.  Thus, on remand, the VA examiner should be advised as to the Veteran's competency to report lay-observable events (exposure to noise) and on the presence of symptoms (hearing loss and ringing in the ears), and should be asked to render an opinion, with supporting rationale, as to whether the Veteran's bilateral hearing loss and/or tinnitus may be related to his combat noise exposure in service. 

Finally, the Board notes that it is unclear whether there may be additional pertinent VA treatment records on this matter.  The Veteran has contended he received treatment for hearing loss and tinnitus, dating back to 1958 at the Allen Park/Detroit VAMC.  It appears that the Allen Park VAMC was replaced at some point by the John D. Dingell VAMC in Detroit.  The record reflects that in 2002, the RO made an attempt to obtain treatment records from 1958, for the Veteran, from the Allen Park VAMC, and was advised that no such records were available.  Thereafter, more recent VA treatment records were obtained for the Veteran.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, attempts should be made to obtain any and all pertinent treatment records for the Veteran, related to any treatment for hearing loss and/or tinnitus, dating from 1959 to the present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain all VA treatment records for the Veteran, pertaining to any treatment for bilateral hearing loss and/or tinnitus dated from 1959 to the present.  This should include an attempt to obtain any and all records pertaining to the Veteran, dated from 1959, from the now-defunct VA Medical Center in Allen Park, and also, from the Detroit VAMC, regarding any treatment he may have received for bilateral hearing loss and/or tinnitus since 1959.  A negative reply should be requested.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology/onset of his bilateral hearing loss and tinnitus, to include whether his bilateral hearing loss and/or tinnitus are secondary to the head injury he sustained in service.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims folder must be made available to the examiner for review, and the examination report should indicate whether such review was performed.  The examiner should take a complete history of the Veteran's noise exposure prior to, during and subsequent to service, including any occupational and recreational noise exposure.

a. The examiner should be made aware of the Veteran's description of noise exposure during service, and should be advised as to his competency to report lay-observable events (i.e., exposure to combat noise as a combat medic) and on the presence of symptoms (i.e., hearing loss and ringing in the ears).

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current hearing loss and/or tinnitus had its onset in service or is causally related to excessive noise exposure in service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).

c. The examiner should also be requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's bilateral hearing loss and/or tinnitus was caused by or, alternatively, aggravated by his head injury in service.  

d. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

3. Thereafter, review the claims folder and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

